                                 UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF MISSISSIPPI
                                      ABERDEEN DIVISION


ERIC DILWORTH                                                                                    PLAINTIFF(S)

V.                                                              CIVIL ACTION NO.1:17-CV-63-SA-DAS

TISHOMINGO COUNTY, MS                                                                         DEFENDANT(S)


                                      ORDER DENYING MOTIONS

        On February 5, 2019, the plaintiff, proceeding pro se, filed a motion for the issuance of a

subpoena duces tecum to Scribd.com, a digital library. The plaintiff did not adequately describe

what documents he wanted to subpoena from this California company. He also filed a motion to

“quash” the defendant’s objections to his discovery requests instead of a motion to compel.

        The court at a status conference asked the plaintiff about information sought by

subpoena. The court advised the plaintiff he needed to comply with the rules of the court and

told him exactly what he needed to do in filing a motion to compel. The court entered an order

confirming its oral: instructions to the plaintiff during the conference. The plaintiff has now filed

two motions—one for a subpoena duces tecum and one to compel discovery—neither of which

comply with the rules of procedure.

        The plaintiff appears to want to have an affidavit prepared by Scribd.com memorializing a

conversation he claims he had with one of their agents. Rule 45 of the Federal Rules of Civil

Procedure is designed to require third parties to produce existing documentary evidence, not

compel the creation of documents.1 Furthermore, if Scribd.com voluntarily provided such an


1
  Mir v. L-3 Commc'ns Integrated Sys., L.P., 319 F.R.D. 220, 227 (N.D. Tex. 2016)( “As a general matter, a party
cannot invoke Rule 34(a) to require another party to create or prepare a new or previously non-existent document
solely for its production. See, e.g., Cartel Asset Mgmt. v. Ocwen Fin. Corp., No. 01-cv-01644-REB-CBS, 2010 WL
502721, at *14 (D. Colo. Feb. 8, 2010) (collecting cases); accord Marchese v. Sec'y, Dep't of the Interior, Civ. A.
affidavit, it may not be admissible in court because it had not been subjected to cross-examination.

The plaintiff has failed to employ the correct discovery tool for obtaining testimonial evidence,

and thus, the motion is denied.

        Likewise, the plaintiff has also filed a motion to compel, but again failed to comply with

the rules of the court. While the court understands the difficulty faced by a layperson in

representing themselves, pro se litigants are responsible for educating themselves about the rules

of the court. Indeed, “although the pleadings filed by pro se parties are held to ‘less stringent

standards than formal pleadings drafted by lawyers,’ pro se parties must still comply with the

rules of procedure …..” Ogbodiegwu v. Wackenut Corr. Corp., 202 F.3d 265, *2 (5th Cir. 1999)

(citing Haines v. Kerner, 404 U.S. 519, 520 (1972)). The court finds that the motion to compel

should be and it is denied. It was not filed in compliance with the rules of the court as ordered

by the court. The court notes most of the discovery requests are not relevant to this action, and

the defendant has indicated in its response that it has provided such information as exists that are

relevant to this action.

        SO ORDERED this the 19th day of March, 2019.




                                            /s/ David A. Sanders
                                            UNITED STATES MAGISTRATE JUDGE




No. 03-3082, 2004 WL 2297465, at *4 (E.D. La. Oct. 12, 2004) (“Rule 34 does not require a party responding to
discovery to create responsive materials, only to produce those in its possession, custody or control.” (emphasis
removed)). Similarly, “ Rule 45 ‘does not contemplate that a non-party will be forced to create documents that do
not exist.’ ” Georgacarakos v. Wiley, No. 07-CV-01712-MSK-MEH, 2009 WL 924434, at *2 (D. Colo. Apr. 3,
2009) (quoting Insituform Techs., Inc. v. Cat Contracting, Inc., 168 F.R.D. 630, 633 (N.D. Ill. 1996)).”
